568 So. 2d 1003 (1990)
Charles BRAXTON, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 90-02616.
District Court of Appeal of Florida, Second District.
October 26, 1990.
PER CURIAM.
We affirm the denial of the appellant's motion for postconviction relief because the trial court was without jurisdiction to consider it. State v. Meneses, 392 So. 2d 905 (Fla. 1981); Bryan v. State, 470 So. 2d 864 (Fla. 2d DCA 1985). At the time that the circuit court considered Braxton's motion, there was pending in this court an appeal from another motion in the same case. That appeal has now been determined. Our affirmance is without prejudice to the *1004 appellant's right to file a sufficient postconviction relief motion.
LEHAN, A.C.J., and PARKER and PATTERSON, JJ., concur.